DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 10, 12, 18, 29 and 34 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang et al. (US 2010/0113901 A1; “Zhang”).
Regarding claims 1 and 18, Zhang teaches a nanoparticle transducer (contact lens-based biosensor for measuring glucose; Abstract) for analyte concentration measurements, comprising:

a nanoparticle (e.g., porous nanostructures; ¶¶85; claim 5) coupled to the enzyme (the enzyme glucose oxidase is uniformly immobilized within the porous nanostructure; ¶53) and comprising one or more chromophores (e.g., FITC Dextran-TRITC-com; ¶56) configured to emit fluorescence at a signal fluorescence wavelength and a control fluorescence wavelength (¶¶44 and 83; figure 6),
wherein the one or more chromophores is configured to emit an amount of the fluorescence at the signal wavelength and an amount of the fluorescence emitted at the control fluorescence wavelength defining a fluorescence ratio that varies ratiometrically with a concentration of a reaction element of the plurality of reaction elements (¶¶44 and 83; figure 6). 
Regarding claim 2, Zhang teaches the use of glucose oxidase enzyme which utilizes oxygen (¶¶44 and 53). 
Regarding claim 7, Zhang teaches the use of glucose oxidase enzyme which utilizes glucose (¶¶44 and 53). The fluorescent emission of the optical sensor shifts as a function or concentration  of  glucose (¶¶44 and 83; figure 6),
Regarding claim 8, Zhang teaches the use of glucose oxidase enzyme which utilizes glucose (¶¶44 and 53). The fluorescent emission of the optical sensor shifts as a function or concentration  of  glucose (¶¶44 and 83; figure 6),
Regarding claim 10, Zhang teaches that the nanoparticle (e.g., porous nanostructures; ¶¶85; claim 5) is coupled to the enzyme (the enzyme glucose oxidase is uniformly immobilized within the porous nanostructure; ¶53)

Regarding claim 29, glucose is a sugar (¶¶25 and 44).
Regarding claim 34, the glucose concentration measured is an indirect measurement of blood glucose concentration (¶¶10, 11 and 44).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0113901 A1; “Zhang”) in view of  Chiu et al. (US 2013/0266957 A1; “Chiu”).
Regarding claim 9, Zhang does not specifically teach wherein the nanoparticle comprises a Pdot. However, Chiu teaches a fluorescent polymer nanoparticle as a support for biological detection, wherein the nanoparticle comprises a Pdot (¶¶3, 12 and 16). Chiu teaches several benefits of  using semiconducting polymer Pdots  for biological detection (¶¶3 and 17). Consequently, as evidenced by Chiu the incorporation of a Pdot nanoparticle with the Zhang apparatus would have been considered to be suitable and predictable to a person of ordinary skill in the art in order to facilitate effective and enhanced biological detection. The Applicant is advised that the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been considered obvious to a person of ordinary skill in the art at the time of the invention to provide wherein KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
	Regarding claim 11, Chiu teaches wherein the chromophore can comprise a semiconducting polymer (e.g., ¶¶3, 12, 61 and 62).
	Regarding claim 13, Chiu teaches wherein the chromophore comprises a semiconducting polymer and a dye, and wherein the dye and the semiconducting polymer interact to produce enhanced fluorescence (e.g., ¶¶3, 12, 61 and 62).
	Regarding claim 14, Chiu teaches wherein the chromophore comprises a blend of two or more semiconducting polymers (e.g., ¶¶24 and 62).
Claims 25 – 27, 35, 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0113901 A1; “Zhang”) in view of  Chiu et al. (US 2013/0266957 A1; “Chiu”).
Regarding claims 25, 58 and 59, Zhang does not specifically teach the nanoparticle transducer of claim 1, wherein the nanoparticle comprises a second chromophore and a second enzyme, or a second nanoparticle comprising a second chromophore and a second enzyme. However, this apparatus structure is merely duplicating the structure of the base structure already disclosed above for claim 1, which would have been well within the ambit of a person of ordinary skill in the art. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.04).  Furthermore, incorporating additional functionalized nanoparticles with additional enzymes and chromophores KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 27, Zhang teaches the incorporation of a glucose oxidase enzyme (e.g., ¶53), but does not specifically teach any of the recited enzymes. However, these recited enzymes are notoriously well known in the biosensor art. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate any of the recited known enzymes for facilitating biological detection. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 35, Zhang does not specifically teach the incorporation of a plurality of enzymes with the nanoparticle transducer. However, this apparatus structure is merely duplicating the structure of the base structure already disclosed above for claim 1, which would have been well within the ambit of a person of ordinary skill in the art. The mere duplication of KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796